     Case 2:18-cv-06113-WBV-DMD Document 18 Filed 06/12/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA



JUDY WILLIAMS, ET AL                                           CIVIL ACTION

VERSUS                                                         NO. 18-2472 C/W 18-6113

IQS INSURANCE RISK RETENTION GROUP, INC.,                      SECTION: "D" 3
ET AL


                                 ORDER OF DISMISSAL

       The Court having been advised by counsel for the parties that all of the parties to

this action have firmly agreed upon a compromise,

       IT IS ORDERED that the action be and it is hereby dismissed with prejudice. The

Court retains jurisdiction for all purposes, including enforcing the settlement agreement

entered into by the parties.

       IT IS FURTHER ORDERED that all pending motions are now moot.

       COUNSEL ARE REMINDED that, if witnesses have been subpoenaed, EVERY

WITNESS MUST be notified by counsel not to appear.

       New Orleans, Louisiana, this 11th day of June 2019.




                                WENDY B. VITTER
                          UNITED STATES DISTRICT JUDGE
